Exhibit McMoRan Exploration Co. Severance Plan McMoRan Exploration Co. (MMR) Severance Plan WITNESSETH WHEREAS, McMoRan Exploration Co. (referred to herein as “MMR” or the “Company”) originally adopted a welfare benefit plan, the McMoRan Exploration Co. Severance Plan (the “Plan”), effective November 6, 1997, and such Plan has been amended from time to time; WHEREAS, this Plan was amended in 2006 to incorporate prior amendments, to comply in good faith with the proposed treasury regulations under Section 409A of the Internal Revenue Code (“Code”) and other applicable guidance, and to make other revisions for clarification purposes; WHEREAS, the Internal Revenue Service issued final Treasury Regulations under Code Section 409A on April 10, 2007 with corrections on July 13, 2007; NOW THEREFORE, the Plan is hereby amended and restated effective as of the date signed; however, the provisions to comply with Code Section 409A are effective January 1, 2008, unless stated otherwise: ARTICLE I DEFINITIONS 1.01 Base Pay means the Employee’s annualized base rate of pay at the time of the Employee’s termination (excluding all bonuses, overseas premiums, employer paid portion of employee benefits, deferred compensation, and all other fringe benefits, but before withholding of payroll taxes and insurance premiums).Notwithstanding the foregoing, if an Employee changes from full-time to part-time status in the twelve month period prior to termination, such Employee’s base pay will be determined based upon such Employee’s base rate of pay when employed on a full-time basis. 1.02 Causemeans (a) the Employee’s failure to perform the duties, obligations, or tasks assigned to him in a satisfactory manner; (b) the Employee’s failure to cooperate with the winding up and orderly transfer of pending work; (c) the Employee’s failure or refusal to acknowledge his or her existing and continuing obligation to maintain certain information as confidential; (d) dishonesty, gross negligence or willful misconduct by the Employee; (e) the conviction of the employee of, or the entry of a plea of guilty or nolo contendere by Employee to any crime involving moral turpitude or any felony; or (f) fraud, embezzlement or theft against the Company. 1.03 Codemeans the Internal Revenue Code of 1986, as amended from time to time. 1.04 Code Section 409Ameans Section 409A of the Code, and all Treasury Regulations and IRS guidance promulgated under or related to such Code section. 1 1.05 Comparable Employment means employment: (i) that is not temporary or known to be of a limited duration; (ii) for which the total compensation package is determined to be reasonable by the Plan Administrator; (iii) that is reasonably consistent with the Employee’s abilities and skill as performed for the Employer prior to the date of the Employee’s termination or it is judged that such Employee has the ability to absorb training for the job as is necessary to enable that Employee to perform the job satisfactorily; (iv) that the Employee is physically able to perform; and (v) for which the distance from the present residence to the new work location is considered reasonable, all as determined by the Plan
